DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 20 July 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, the provided copy of item 7 (Jiang et al., "Perpetual environmentally power sensor networks") appears to be illegible and also partially cut off. It has been placed in the application file, but the specific item has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Re claims 1 and 11 (and claims dependent thereon), the scope of the claims are indefinite due to unclear scope of the limitation: "transforming, by the processing device, each capacitor's current level of charge into a number of service units for a respective electronic load device of a plurality of electronic load devices" (and similar phrasing in claim 11). As currently drafted, the term "service unit" does not appear to be specifically defined nor is it a standard term associated with capacitor/energy storage devices, nor is sufficient context given in the claim to clearly determine the scope of how charge level is being transformed into "service units", or what the required relationship is with the respective electronic load device. Although "transforming" in this context appears to refer to some data manipulation/calculation, one of ordinary skill cannot clearly determine what would or would not be considering transforming into a number of service units without further detail/context (for example, electronic measurements could have a variety of data conversions into different units, or perform other data manipulation/calculation that are generally related to the level of charge or the load). Applicant's PGPUB: [0078-0079] appears to correspond to the intended feature of determining for each corresponding load device what number of corresponding load operations can be performed with the given capacitor charge level. It is recommended that the claims be amended to clarify the basic context of how the different loads operate with their respective capacitors and what the service unit actually refers to. Claims 8 and 9 appear to be related to the intended transformation and service units, but as currently phrased would appear to not fully clarify both manner of transforming and what the service units are. A possible recitation to , wherein each capacitor supplies power to a respective electronic load device of a plurality of electronic load devices to perform a respective load device operation; transforming, by the processing device, each capacitor's current level of charge into a number of service units for [[a]] the respective electronic load device representative of the number of load device operations the respective electronic load device can perform with the respective capacitor's current level of charge". It is also recommended that the subsequent step of determining of priorities be adjusted to recite that it is "based on the respective numbers of service units" or similar to avoid potential antecedent basis issues with "the results of said transforming". Similar phrasing may clarifying what a service unit refers to and how it may be determined/transformed from the capacitor current level of charge may also be appropriate. For purposes of examination however, claims 1 and 11 will be broadly interpreted as only requiring some data processing/calculation performed on each capacitor's current level of charge until clarification is provided. Claims 8-9, 18-19 will also be interpreted as not further limiting until this issue is resolved since it is unclear how they should be interpreted at present with relation to the elements of the independent claim, and these claims are recommended to be amended/rephrased depending on manner of amending their respective independent claims.
Re claims 1 and 11 (and claims dependent thereon), the scope of the claims are indefinite due to unclear scope of the last paragraph: "performing second operations by the processing device to cause the plurality of capacitors to be recharged in accordance with the recharging priorities or discharged in accordance with the discharging priorities" (and similar to be selectively connected with the power source to be recharged in accordance with the recharging priorities or selectively connected with respective electronic load devices to be discharged in accordance with the discharging priorities" until further clarification is provided (note claim 11 will be interpreted as requiring a power source also).
Re claims 10 and 20, the scope of the claims are indefinite since insufficient context or actual step/operation is recited for "wherein operations of the processing device have a higher priority than operations of the plurality of electronic load devices". As drafted, the processing device was not introduced as having any sort of relation to the priority determinations for recharging/discharging, or if priority is meant to refer to something else entirely in this instance. It is not apparent if the recitation intended some relation to the previously introduce priority determinations and intended some further structure relating to capacitor supplying the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori (US2015/0008872).
Re claim 1, as best understood, Fujimori teaches a method of providing federated power management in an electronic circuit (see Fig. 1), comprising: 

transforming, by the processing device, each capacitor's current level of charge into a number of service units (see [0032], [0043-0044], Figs. 1-2 regarding processing/transforming each capacitor voltage data into a discharge impossible/possible data value for subsequent charging control, as based on operation of the capacitor's corresponding load and capacitor sizing; see also rejection under 35 USC 112(b) regarding interpretation) for a respective electronic load device (respective loading blocks <10a-d>) of a plurality of electronic load devices (loading blocks <10a-d>, see [0032], Fig. 1); 
determining, by the processing device, at least one of recharging priorities for the plurality of capacitors and discharging priorities for the plurality of capacitors at least based on the results of said transforming (see [0045-0050], Fig. 3 regarding priority of charging the capacitors based on the discharge impossible/possible states); and 
performing second operations by the processing device to cause the plurality of capacitors to be recharged in accordance with the recharging priorities or discharged in accordance with the discharging priorities (see [0027], [0049], Figs. 1, 3 regarding controlling switches for charging capacitors according to the priority order). See Fujimori: [0022-0030], [0032], [0043-0050], Figs. 1-3.
Re claim 2, as best understood, Fujimori teaches the method according to claim 1, wherein the second operations comprise selectively controlling a plurality of switches (switches <s2-s5>, see [0027], [0049], Fig. 1 regarding switching to control charging from power generation element according to priority rules) respectively connected between the power source and the plurality of capacitors.
Re claim 4, as best understood, Fujimori teaches the method according to claim 1, wherein the second operations comprise selectively controlling a plurality of switches (switches <s7-s10>, see [0027], [0032], Fig. 1 regarding switch operation for supplying loads) respectively connected between the plurality of capacitors and the plurality of electronic load devices .
Re claim 5, as best understood, Fujimori teaches the method according to claim 1, wherein the second operations comprise selectively controlling a plurality of switches (switches <s1-s6>, see [0027], [0033], [0049], Fig. 1 regarding switching to control switches between capacitors during charging from power generation element or backup capacitor) respectively connected between at least two capacitors of the plurality of capacitors.
Re claim 6, as best understood, Fujimori teaches the method according to claim 1, wherein the information comprises values specifying sensed voltage levels across plates of the plurality of capacitors (see Fujimori: [0027] regarding information specifying capacitor voltages; capacitors as disclosed in Fujimori: [0034], Fig. 1 inherently comprise "plates" across which charge is stored and the voltage of a capacitor inherently refers to the voltage across these plates as understood by those skilled in the art).
Re claim 7, as best understood, Fujimori teaches the method according to claim 1, wherein the power source is an Energy Harvesting Circuit ("EHC") (see Fujimori: [0024], Fig. 1 
Re claim 8, as best understood, Fujimori teaches the method according to claim 1, wherein the transforming comprises mapping each capacitor's current level of charge into a number of service activations for each type of operation that can be performed by the respective electronic device (see rejection under 35 USC 112(b) above regarding interpretation as not further limiting; note also Fujimori: [0031-0032], Fig. 1 regarding relation between capacitor voltage and corresponding load ability to perform series of operations).
Re claim 9, as best understood, Fujimori teaches the method according to claim 1, wherein the number of service units comprises a number of available transmissions, an amount of available time that can be spent in a reception state, a number of memory reads, a number of memory writes, or a number of measurements that can be taken by a sensing device (see rejection under 35 USC 112(b) above regarding interpretation as not further limiting; note also Fujimori: [0031-0032], Fig. 1 regarding relation between capacitor voltage and corresponding load ability to perform series of operations).
Re claim 10
Re claim 11
Re claims 12, 13, 15-20, as best understood, the further recited limitations essentially correspond to the limitations recited in claims 2, 7, 3-6 and 8-10, respectively, and are therefore rejected by the same reasoning applied above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of Pappas (US2010/0090663).
Re claim 3, as best understood, Fujimori teaches the method according to claim 2, and further disclose voltage regulator circuits both at input and output of capacitors (see Fujimori: [0026], [0035], Fig. 1), but does not explicitly disclose arrangement wherein voltage regulators reside respectively between the plurality of switches and the plurality of capacitors. Pappas, however, teaches that it is known in the art of electronic devices having multiple capacitor energy storage for loads to provide voltage regulators reside respectively between respective power supply inputs and the plurality of capacitors (see Pappas: [0038], [0041-0044], Fig. 5 regarding respective regulators <510> to regulate respective voltages on capacitors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujimori to incorporate the teachings of Pappas by 
Re claim 14, as best understood, the further recited limitations essentially correspond to the limitations recited in claim 3 respectively, and are therefore rejected by the same reasoning applied above.

Conclusion
In summary, it is recommended Applicant consider the suggested amendments or similar language to clearly recite basic details of the data transforming and meaning of the number of service units, to address both the noted 112 issues and distinguish over cited prior art of record which may not specifically perform the same data manipulation as part of determining energy storage charging/discharging priority. Applicant may contact the examiner to discuss possible amendments or the office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onizuka (US2018/0145518), Fiebig (US5539297) disclose similar multiple energy storage sensing and charge/discharge priority circuits relevant to the claimed features. See also attached PTO-892 for further relevant references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836